Citation Nr: 1517751	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-09 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for type II diabetes mellitus.

5.  Entitlement to service connection for a heart disorder, claimed as due to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1959 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In August 2013, at a Board videoconference hearing, the Veteran provided testimony relevant to the appeal from the RO in Salt Lake City, Utah, before the undersigned Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the electronic file on the "Virtual VA" system.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case 

The issues of service connection for hearing loss, tinnitus, and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) . 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has a current type II diabetes mellitus disability.

2.  Symptoms of type II diabetes mellitus were not chronic in service or continuous after service separation, and did not manifest to a compensable degree within one year of service separation.

3.  The current type II diabetes mellitus disability is not related to service.

4.  The Veteran has current coronary artery disease and hypertension disabilities.

5.  Symptoms of a cardiovascular-renal disease, to include coronary artery disease and hypertension, were not chronic in service or continuous after service separation, and did not manifest to a compensable degree within one year of service separation.

6.  The current coronary artery disease and hypertension disabilities are not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

2.  The criteria for service connection for a heart disorder, to include coronary artery disease and hypertension, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status;
 (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a September 2011 letter, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  The September 2011 letter was sent prior to the June 2012 initial denial of the claims for service connection; therefore, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, the August 2013 Board hearing transcript, and the Veteran's written statements.

A VA medical examination or opinion was not provided for the issues of service connection for type II diabetes mellitus and a heart disorder (claimed as due to type II diabetes mellitus); however, the Board concludes that an examination is not necessary on these issues because the only evidence indicating the Veteran's current type II diabetes mellitus is related to service is his own lay statements.  Either competent lay or medical evidence is required to establish "an indication" that the Veteran's type II diabetes mellitus is related to the in-service diet upon which the Veteran relies as the cause of the current type II diabetes.  See Waters v. Shinseki, 601 F.3d 1274, 1277-78 (Fed. Cir. 2010).  As discussed below, the Veteran offers his own conclusory opinion regarding causation and internet research on diabetes that is not specific to the Veteran's medical history.  The etiology of the type II diabetes mellitus is outside the realm of common lay knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service); Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  The Veteran has not provided competent lay evidence derived from personal knowledge or what he has been told by a medical professional.  This is insufficient to satisfy the criteria of 
38 U.S.C.A. § 5103A(d)(2).  See id.  As there is no competent evidence of record demonstrating an indication that the current type II diabetes mellitus may be related to service, a medical examination or opinion is not warranted for the claimed type II diabetes mellitus and heart disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal on the issues of service connection for type II diabetes mellitus or a heart disorder that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Diabetes mellitus and cardiovascular-renal disease (to include coronary artery disease and hypertension) are both chronic diseases listed under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. 
§ 3.303(b) based on chronic symptoms in service and continuous symptoms since service are applicable to the claims for service connection for type II diabetes mellitus and a heart disorder.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus and cardiovascular-renal disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Type II Diabetes Mellitus

The Veteran asserts that a current type II diabetes mellitus disability is related to his diet in service.  Specifically, the Veteran contends that a diet high in fat and sugar caused him to develop type II diabetes mellitus.  See August 2013 Board hearing transcript at 5.

Initially, the Board finds that the Veteran has a current type II diabetes mellitus disability.  VA treatment records reflect a current diagnosis for type II diabetes mellitus, which was first diagnosed in 2002.

On review of all the evidence, lay and medical, the Board finds that symptoms of type II diabetes mellitus were not chronic in service or continuous after service separation, and did not manifest to a compensable degree within one year of service separation.  The Veteran has not asserted that symptoms of type II diabetes mellitus were chronic in service or continuous after service separation.  Service treatment records do not include any complaints, symptoms, or treatment for type II diabetes mellitus.  VA treatment records do not reflect any complaints, symptoms, or treatment for type II diabetes mellitus until many years after service.  As noted above, VA treatment records reflect that type II diabetes mellitus was first diagnosed in 2002, approximately 40 years after service separation in June 1962.  Within this context, the weight of the lay and medical evidence is against finding that symptoms of type II diabetes mellitus manifested to a compensable degree within one year of service separation.

As the weight of the evidence shows no chronic symptoms of type II diabetes mellitus in service, continuous symptoms of type II diabetes mellitus after service separation, or manifestation of type II diabetes mellitus symptoms to a compensable degree within one year of service separation, the criteria for service connection for type II diabetes mellitus on a presumptive basis are not met.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Similarly, after a review of all the evidence, the Board finds that the current type II diabetes mellitus disability is not related to service.  The Veteran's theory of entitlement to service connection for type II diabetes mellitus is based entirely on a diet of service-provided meals and rations that were high in fat and sugar.  See Board hearing transcript at 5; August 2013 letter.  At service separation in June 1962, the Veteran reported that he was in excellent health, denied a history of diabetes or any symptoms of diabetes, and received a normal clinical evaluation of the endocrine system.  The Veteran contends that onset of type II diabetes mellitus was gradual from service (1959 to 1962) to 2002, when type II diabetes mellitus was first diagnosed.  The Veteran has submitted internet research indicating the nature of the meals and rations in service, as well as medical information explaining that long-term complications of type II diabetes complications can develop at a gradual pace.  However, the record does not include competent evidence linking the Veteran's in-service diet to a current type II diabetes mellitus disability that was first diagnosed approximately 40 years after service separation.  

To the extent that the Veteran has provided written statements and oral testimony relating the current type II diabetes mellitus disorder to the in-service diet, the evidence does not demonstrate that the Veteran has the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the type II diabetes mellitus.  See Kahana, 24 Vet. App. at 437.  Although a layperson may be competent to provide a nexus opinion in certain situations, in this case, the cause of the Veteran's type II diabetes mellitus involves a complex medical etiological question that requires an understanding of a complicated internal disease process, a medical history that does not include a diagnosis for diabetes mellitus until nearly 40 years after service, a self-reported family history significant for diabetes, and consideration of other risk factors for type II diabetes mellitus.  See Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  For these reasons, the Veteran's statements regarding the etiology of the current type II diabetes mellitus disorder do not have any probative weight.
 
In sum, the Board finds that the weight of the evidence is against finding that the current type II diabetes mellitus disorder is related to service.  38 C.F.R. § 3.303(d).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Heart Disorder

The Veteran contends that a current heart disorder is related to type II diabetes mellitus.  As discussed above, the Veteran asserts that the in-service diet resulted in type II diabetes mellitus, which then caused a heart disorder.  See Board hearing transcript at 5.

The Board finds that the Veteran has current coronary artery disease and hypertension disabilities.  VA treatment records reflect diagnosis and treatment for both coronary artery disease and hypertension.  Both disabilities are considered cardiovascular-renal diseases; therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker, 708 F.3d 1331.

Given the Veteran's assertions, however, the Board first finds that service connection for a heart disorder, to include coronary artery disease and hypertension, is not warranted on a secondary theory of entitlement.  Pursuant to the discussion above, service connection for type II diabetes has been denied.  The Veteran is not service connected for any other disabilities.  Accordingly, there is no basis to grant service connection for a heart disorder on a secondary theory of entitlement.  38 C.F.R. § 3.310.

On review of all the evidence, lay and medical, the Board finds that symptoms of a cardiovascular-renal disease, to include coronary artery disease and hypertension, were not chronic in service or continuous after service separation, and did not manifest to a compensable degree within one year of service separation.  The Veteran has not asserted that symptoms of a cardiovascular-renal disease were chronic in service or continuous after service separation.  Service treatment records do not include any complaints, symptoms, or treatment for a cardiovascular-renal disease.  The Veteran denied current symptoms or a history of heart trouble or high or low blood pressure in the June 1962 report of medical history completed at service separation, and the corresponding service examination reflects a normal clinical evaluation of the heart and a blood pressure reading of 123/63 that was within normal limits (i.e., the systolic reading was less than 140 millimeters of mercury and the diastolic reading was less than 90 millimeters of mercury).  VA treatment records do not reflect any complaints, symptoms, or treatment for a cardiovascular-renal disease until many years after service.  Within this context, the weight of the lay and medical evidence is against finding that symptoms of a cardiovascular-renal disease manifested to a compensable degree within one year of service separation.

As the weight of the evidence shows no chronic symptoms of a cardiovascular-renal disease in service, continuous symptoms of a cardiovascular-renal disease after service separation, or manifestation of cardiovascular-renal disease symptoms to a compensable degree within one year of service separation, the criteria for service connection for a heart disorder, to include coronary artery disease and hypertension,  on a presumptive basis are not met.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Similarly, the Board finds that the current coronary artery disease and hypertension disabilities are not related to service.  As noted above, the Veteran limited his assertions to a secondary theory of entitlement through type II diabetes mellitus, which, pursuant to this decision, is not a service-connected disability.  

The Veteran has not made any contentions that a heart disorder is directly related to service.  The Veteran's written statements do not suggest that a heart disorder was incurred in or caused by service, and the oral testimony focused on the relationship between a heart disorder and type II diabetes mellitus.  The remaining lay and medical evidence does not raise any indication that the current coronary artery disease and hypertension disabilities are related to service.  

For these reasons, the Board finds that the weight of the evidence is against finding that a heart disorder, to include coronary artery disease and hypertension, is related to service.  38 C.F.R. § 3.303(d).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for type II diabetes mellitus is denied.

Service connection for a heart disorder, to include coronary artery disease and hypertension, is denied.


REMAND

Service Connection for Bilateral Hearing Loss and Tinnitus

Further development is needed to satisfy VA's duty to assist the Veteran in substantiating the claims for service connection for bilateral hearing loss and tinnitus.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Specifically, when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr, 21 Vet. App. at 312.  

VA examined the Veteran's hearing in March 2012.  The VA examination report reflects a current bilateral hearing loss "disability" for VA compensation purposes and a current diagnosis of sensorineural hearing loss.  See 38 C.F.R. § 3.385.  The VA examination report includes the VA examiner's opinion that the current bilateral hearing loss disability is not at least as likely as not caused by or a result of an event in military service.  The VA's examiner's rationale reflects reliance on the June 1962 service separation examination report, which reflects hearing within normal limits based on audiometric scores and normal hearing on a whispered voice test.

VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Moreover, as noted in VA Training Letter 10-02, "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."  VBA Training Letter 10-12 (March 2010).  In that letter, the Director of the VA Compensation and Pension Service stated that "whispered voice tests . . . cannot be considered as reliable evidence that hearing loss did or did not occur."  Id.   

While the VA examination report shows that the Veteran discussed a history of driving artillery vehicles and exposure to gunfire in service, the VA examiner did not discuss the relationship between the Veteran's duties in service and the current hearing loss disability.  Specifically, the rationale does not reflect  what weight, if any, the VA examiner placed on the Veteran's service as a heavy weapons infantryman, which entails a high probability of hazardous noise exposure in service.  See VBA Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  

For these reasons, the Board finds that an addendum opinion is warranted to address the relationship between the Veteran's in-service noise exposure as a heavy weapons infantryman and the current hearing loss disability.  See Barr, 21 Vet. App. at 312.  Given that the VA examiner opined that a current tinnitus disability is at least as likely as not a symptom associated with the current hearing loss disability, the issue of service connection for tinnitus is inextricably intertwined with the issue of service connection for bilateral hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Service Connection for a Low Back Disorder

Similarly, additional development is needed before adjudicating the issue of service connection for a low back disorder.  During the August 2013 Board hearing, the Veteran testified that he began treatment for the low back and received X-rays at a VA Medical Center in August 2013.  VA treatment records currently associated with the claims file run through March 15, 2013; however, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Given that the medical evidence in the claims file does not demonstrate a current back disability, the Board finds that a remand is needed to comply with VA's duty to assist the Veteran obtain evidence necessary to substantiate the claim for service connection for a low back disorder.

Accordingly, the issues of service connection for hearing loss, tinnitus, and a low back disorder are REMANDED for the following action:

1.  Obtain all of the VA treatment records for the period from March 15, 2013 to the present.  If the search for such records has negative results, the RO should notify the Veteran and place a statement to that effect in the claims file or the Virtual VA electronic claims file.  Any positive results should be associated with the Veteran's claims file or the Virtual VA electronic claims file.

2.  Direct the claims file to the examiner who conducted the March 2012 VA examination for an addendum opinion supported by reasons.  If the examiner is not available, direct the claims file to another reviewer for an opinion.  If the reviewer determines that an additional examination is needed in order to offer a medical opinion, such an examination should be scheduled.

The VA examiner should review all pertinent evidence of record, including the evidence outlined in the instant Board Remand.  The VA examiner is asked to prepare the following opinion:

Is it at least as likely as not (50 percent or greater) that the Veteran's current bilateral hearing loss disability was caused by in-service acoustic trauma sustained as a heavy weapons infantryman?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A clear rationale for all opinions is necessary and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending service connection claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


